DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The election without traverse of Group I, claims 1-14, via the response of April 4, 2022 is hereby acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the couplings and caps recited in claims 13 and 14 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9, 13, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	In lines 2-5 of claim 1, the language creates ambiguity regarding whether the system includes a manifold.  The phrase “to offload fluid into a manifold” is functional, but the phrase “coupled to the manifold” is structural.  Accordingly, the claim is inferential and unclear regarding whether the manifold is a positively recited component of the system.  Clarification is necessary. 
	Lines 2-3 of claim 13, the claim language is unclear and inferential regarding whether the transfer hose is part of the manifold system.  In particular, it is unclear whether the language “at an end of the manifold extending to each offloading station” is referring to the coupling or the transfer hose, and therefore it is unclear whether the claim is reciting that the system comprises a hose at an end of the manifold or instead is reciting a coupling capable of use with a hose.  Clarification is necessary.
	In claim 14, the phrase “each transfer hose” lacks antecedent basis, and it is unclear whether the claim includes a transfer hose.  It is also unclear whether claim 14 was intended to depend from claim 13, which refers to a transfer hose.  Because it is unclear whether claim 14 requires a transfer house, the language “a cap at each transfer house” is ambiguous.  Clarification is necessary.  
	The above is not represented as an exhaustive list of unclear language, and the entirety of the claim language should be reviewed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 3,830,040) in view of Knight (US 8,475,966).
	Regarding claim 1 as best understood, Hendrix discloses a tanker truck offloading system comprising: 
	a tanker truck offloading station (26) for a tanker truck (14) to offload fluid (gasoline); 
	a gas separation system (56, 76, 82), the gas separation system including: 
		an intermediate tank (56) coupled to the station (26); 
		a blower (82) coupled to the intermediate tank to remove air and airborne 			particles from the fluid; and 
		a pump (76) coupled to the intermediate tank to remove fluid from the 			intermediate tank (56); and 
	a storage chamber (18) into which fluid pumped from the intermediate tank (56) by the pump (76) is deposited.
	Hendrix does not disclose that the system inlet includes a plurality of tanker truck offloading stations for a plurality of tanker trucks to offload fluid into a manifold simultaneously.
	Knight teaches that it is known in gasoline systems to have the inlet include a plurality of tanker truck offloading stations (32A, 32B, 32C) for a plurality of tanker trucks to offload fluid into a manifold (30) simultaneously.
	It would have been obvious to one skilled in the art to modify the system of Hendrix to have a plurality of offloading stations at the system inlet, based on the teaching of Knight, for the purpose of increasing the expedience, convenience, and flexibility of inputting gasoline into the system.

	Regarding claim 9, Hendrix in view of Knight accounts for the gas separation system removes air and airborne particles from the intermediate tank.

	Regarding claim 10, the above combination of Hendrix and Knight accounts for this claim scope including the air separator (56; figure 1 of Hendrix), the manifold (30, figures 1 and 2 of Knight ), and the couplings (32A, 32B; figures 1 and 2 of Knight).  Modifying the system of Hendrix to have the input manifold of Knight as discussed above accounts for this claim scope.  

	Regarding claim 11, Hendrix in view of Knight as discussed above accounts for a plurality of branch lines each extending from a junction on the manifold to each tanker truck offloading station (see figure 2 of Knight, the branch lines are between the couplings 32A, 32B and the conduit 30; modifying the system of Hendrix to have the offloading stations in the configuration of Knight therefore accounts for this subject matter)

	Regarding claim 12, Hendrix discloses that the air separator (56) is situated between the tank (18) and the offloading station (26); Hendrix in view of Knight as discussed above accounts for the offloading station including a plurality of offloading stations.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 3,830,040) in view of Knight (US 8,475,966) and further in view of Koeninger (US 2010/0089486)
	Regarding claims 2 and 3, the combination of Hendrix and Knight set forth above accounts for the claimed subject matter substantially, but do not disclose a tanker truck offloading monitoring system having a sensor coupled to at least one of the offloading stations and the manifold, wherein the tanker truck offloading monitoring system further controls a function of the tanker truck offloading system.
	Koeninger teaches a tanker truck offloading monitoring system having a sensor coupled to the offloading station, wherein the tanker truck offloading monitoring system further controls a function of the tanker truck offloading system (paragraph 0037; recording an event and the time of the event is a function of the offloading system).
	Additionally, Knight also teaches a tanker truck offloading monitoring system having a sensor coupled to the offloading station and the manifold, wherein the tanker truck offloading monitoring system further controls a function of the tanker truck offloading system (column 10, lines 22-29; opens a valve in response to detection of vapor indicating that the tanker is connected).
It would have been obvious to one skilled in the art to further modify the system of Hendrix to have a sensor and control function, based on the teaching of Koeninger of Knight, for the purpose of automating and recording the function of the offloading system.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrix (US 3,830,040) in view of Knight (US 8,475,966) and further in view of Wilder (US 5,564,471)
	Regarding claims 13 and 14, Hendrix and Knight account for much of the claimed subject matter as discussed above, but do not disclose a coupling for a transfer hose at an end of the manifold extending to each offloading station, and a cap at each transfer hose coupling to prevent flow through that coupling when a transfer hose is not attached to that coupling.
	Wilder teaches that it is known to provide a gasoline hose with a coupling (22) that has a cap (38) which prevent flow through the coupling when the hose is not attached to the coupling (column 7, lines 63-67; detaching the coupling causes the cap/popper 38 to close).  
It would have been obvious to one skilled in the art to provide the system of Hendrix as modified with a breakaway coupling in the configuration of Wilder for the purpose of preventing fuel leaks.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Other Prior Art
	The attached PTO-892 form includes references which are not relied on above but are considered relevant to this application, including:
	Mauclere (US 1,419,880) discloses a tanker truck offloading system with an 	intermediate tank (1b) and a storage chamber (22); 
	Knowles (US 3,867,111) discloses a tanker truck offloading system with a hose 	(16);
	Allidieres (US 2010/0193070) discloses a tanker truck offloading system with a 	manifold (at 114, 124).  
	Thibaut (US 2021/0231263) discloses a tanker truck offloading system with a 	manifold (at 14, 15, 16).

Potential Allowability
	The prior art of record does not support a rejection of claims 4-8 as best understood.  All of the issues above must be resolved before a determination of allowability can be made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799